Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 2, 2015

                                           No. 04-15-00391-CV

                                          IN RE Stacey SCOTT

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On June 30, 2015, relator Stacey Scott filed a petition for writ of mandamus and motion
for emergency stay pending a ruling on the mandamus petition. The court has considered the
petition for writ of mandamus and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus and motion for emergency stay are DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on July 2, 2015.



                                                            _________________________________
                                                            Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2015.


                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 2013-CV-0227, styled Patrick Denn, Attorney in Fact for Juanita Denn v.
Stacey Jo Scott and All Occupants, pending in the County Court at Law No. 1, Guadalupe County, Texas, the
Honorable Robin V. Dwyer presiding.